DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 18-23, 26, and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2016/0218234) in view of Kubota (US 6,268,558).
Regarding claims 15 and 29-31, Balasubramanian discloses a photovoltaic module (1200; see Figure 12) comprising: 
a front sheet (1201) arranged on a light incident side of said photovoltaic module (see Figure 12); 
a back sheet (1210) arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 12); 
a photovoltaic conversion device (1208) disposed between said front sheet and said back sheet (see Figure 12); 
a front encapsulation layer (1203) disposed between said photovoltaic conversion device and said front sheet (see Figure 12); 
wherein said front encapsulation layer comprises pigment particles (1204) distributed therein (see Figure 12).

	Balasubramanian does not expressly disclose at least 50% or at least 75% or at least some of said pigment particles have a diameter ranging from 100 nm to 1 µm, or a diameter ranging from 300 nm to 700 nm, or a diameter ranging from 400 nm to 600 nm.
	Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles have a mean particle size of about 0.01 to about 0.8 microns (C8/L66-67).
As Balasubramanian is not limited to any specific examples of pigment particle diameters and as pigment particle diameters having a mean particle size of about 0.01 to about 0.8 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable particle size, including a mean particle size of about 0.01 to about 0.8 microns in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Balasubramanian further discloses the contiguous layer of transparent material of the graphic layer (read upon said front encapsulation layer, as set forth above) can be selected from fluoropolymers that are resins ([0063]) and that the graphic layer has a transparency level in the range of about 50% to about 95% ([0005]), where the number of, size of, and/or spacing between the pigmented regions of the graphic layer is adjusted depending on the desired transparency level and image resolution ([0043]), but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of a resin.
As the transparency level of the front encapsulation layer and the resolution of the graphical image from the pigment are variables that can be modified by adjusting said amount of pigment particles in the front encapsulation layer made of resin, with said transparency of the encapsulation layer decreasing and the resolution of the graphical image from the pigment increasing as the amount of pigment particles in the front encapsulation layer is increased, the precise amount of pigment particles in said front encapsulation layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed amount of pigment particles in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of a resin cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the amount of pigment particles in said front encapsulation layer in the apparatus of modified Balasubramanian to obtain the desired balance between the transparency of the encapsulation layer and the resolution of the graphical image from the pigment (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 18, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses a variety of materials for the ink including metal oxide pigments ([0057]), but the reference does not expressly disclose said pigment comprises at least one of:  Titanium dioxide; Zinc oxide; An oxide of iron; A complex Sulphur-containing sodium silicate; and Prussian blue
	Kubota further discloses the pigment particles can be Prussian blue or metal oxides such as titanium oxide and zinc oxide (C8/L4-22).
As modified Balasubramanian is not limited to any specific examples of mixed metal oxide pigments and as pigments such as titanium oxide and zinc oxide or Prussian blue were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable pigment to be used on the light-receiving surface of a solar panel, including metal oxides such as zinc oxide, titanium oxide, and Prussian blue in the device of modified Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 19, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses an interior front encapsulant layer (1207) situated between the front encapsulant and the photovoltaic conversion device (see Figure 12).
It is noted that modified Balasubramanian further discloses the one or more graphic layers may be disposed on one or more encapsulant layers on the light incident surface of the photovoltaic layer, such that one or more additional layers may be disposed between the one or more graphic layers and the photovoltaic layer ([0064]), which means an interior front sheet can also be between the front encapsulant and the photovoltaic conversion device, as set forth above.
Regarding claim 20, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses a graphic film disposed on the light incident side of said front sheet (it is disclosed that one or more graphic layers can be on the top protective cover of the photovoltaic device; [0064]).
Regarding claims 21 and 32-34, Balasubramanian discloses a method of manufacturing a photovoltaic module (1200; see Figure 12) comprising the steps of: 
providing a lamination device (it is disclosed the stack is laminated ([0077]), which means a lamination device is provided; [0092] mentions the use of a solar laminator);
disposing in said lamination device a layer stack comprising ([0077]):
a front sheet (1201) intended to be arranged on a light incident side of said photovoltaic module (see Figure 12); 
a back sheet (1210) intended to be arranged on an opposite side of said photovoltaic module to said front sheet (see Figure 12); 
a photovoltaic conversion device (1208) disposed between said front sheet and said back sheet (see Figure 12); 
at least one front encapsulation layer (1203) disposed between said photovoltaic conversion device and said front sheet (see Figure 12), said front encapsulation layer comprises pigment particles (1204) distributed therein (see Figure 12);
applying heat and pressure to said layer stack so as to assemble it into said photovoltaic module (known method during lamination).
Balasubramanian does not expressly disclose at least some of said pigment particles have a diameter ranging from 100 nm to 1 µm, or a diameter ranging from 300 nm to 700 nm, or a diameter ranging from 400 nm to 600 nm.
	Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles have a mean particle size of about 0.01 to about 0.8 microns (C8/L66-67).
As Balasubramanian is not limited to any specific examples of pigment particle diameters and as pigment particle diameters having a mean particle size of about 0.01 to about 0.8 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable particle size, including a mean particle size of about 0.01 to about 0.8 microns in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Balasubramanian further discloses the contiguous layer of transparent material of the graphic layer (read upon said front encapsulation layer, as set forth above) can be selected from fluoropolymers that are resins ([0063]) and that the graphic layer has a transparency level in the range of about 50% to about 95% ([0005]), where the number of, size of, and/or spacing between the pigmented regions of the graphic layer is adjusted depending on the desired transparency level and image resolution ([0043]), but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of a resin.
As the transparency level of the front encapsulation layer and the resolution of the graphical image from the pigment are variables that can be modified by adjusting said amount of pigment particles in the front encapsulation layer made of resin, with said transparency of the encapsulation layer decreasing and the resolution of the graphical image from the pigment increasing as the amount of pigment particles in the front encapsulation layer is increased, the precise amount of pigment particles in said front encapsulation layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed amount of pigment particles in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of a resin cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the amount of pigment particles in said front encapsulation layer in the apparatus of modified Balasubramanian to obtain the desired balance between the transparency of the encapsulation layer and the resolution of the graphical image from the pigment (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 22, modified Balasubramanian discloses a method of manufacturing a photovoltaic module assembly (1200; see Figure 12) comprising the steps of: 
providing a lamination device (it is disclosed the stack is laminated ([0008] and [0077]), which means a lamination device is provided; [0092] mentions the use of a solar laminator);
disposing in said lamination device a layer stack comprising ([0077]):
a prefabricated photovoltaic module (for example, 1005 in Figure 10 is a prefabricated module);
a front encapsulation layer (1203) disposed on a light incident side of said prefabricated photovoltaic module (see Figure 12), said front encapsulation layer comprising pigment particles (1204) distributed therein (see Figure 12);
a front sheet (1201) arranged on a light incident side of said at least one front encapsulation layer (see Figure 12);
applying heat and pressure to said layer stack so as to assemble it into said photovoltaic module (known method during lamination).
Balasubramanian does not expressly disclose at least 50% of said pigment particles have a diameter ranging from 100 nm to 1 µm.
	Kubota discloses a pigment-dispersed ink film on the light-receiving surface of a solar panel that maintains a color harmony in design to provide a uniform color on the solar battery surface (C3/L8-L26), wherein the pigment particles have a mean particle size of about 0.01 to about 0.8 microns (C8/L66-67).
As Balasubramanian is not limited to any specific examples of pigment particle diameters and as pigment particle diameters having a mean particle size of about 0.01 to about 0.8 microns were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable particle size, including a mean particle size of about 0.01 to about 0.8 microns in the device of Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Balasubramanian further discloses the contiguous layer of transparent material of the graphic layer (read upon said front encapsulation layer, as set forth above) can be selected from fluoropolymers that are resins ([0063]) and that the graphic layer has a transparency level in the range of about 50% to about 95% ([0005]), where the number of, size of, and/or spacing between the pigmented regions of the graphic layer is adjusted depending on the desired transparency level and image resolution ([0043]), but the reference does not expressly disclose said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of a resin.
As the transparency level of the front encapsulation layer and the resolution of the graphical image from the pigment are variables that can be modified by adjusting said amount of pigment particles in the front encapsulation layer made of resin, with said transparency of the encapsulation layer decreasing and the resolution of the graphical image from the pigment increasing as the amount of pigment particles in the front encapsulation layer is increased, the precise amount of pigment particles in said front encapsulation layer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed amount of pigment particles in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of a resin cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the amount of pigment particles in said front encapsulation layer in the apparatus of modified Balasubramanian to obtain the desired balance between the transparency of the encapsulation layer and the resolution of the graphical image from the pigment (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 23, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses said layer stack further comprises a graphic film disposed on the light incident side of said front sheet (it is disclosed that one or more graphic layers can be on the top protective cover of the photovoltaic device; [0064]).
Regarding claim 26, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses a variety of materials for the ink including metal oxide pigments ([0057]), but the reference does not expressly disclose said pigment comprises at least one of:  Titanium dioxide; Zinc oxide; An oxide of iron; A complex Sulphur-containing sodium silicate; and Prussian blue
	Kubota further discloses the pigment particles can be Prussian blue or metal oxides such as titanium oxide and zinc oxide (C8/L4-22).
As modified Balasubramanian is not limited to any specific examples of mixed metal oxide pigments and as pigments such as titanium oxide and zinc oxide or Prussian blue were well known in the art before the effective filing date of the claimed invention, as evidenced by Kubota above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known suitable pigment to be used on the light-receiving surface of a solar panel, including metal oxides such as zinc oxide, titanium oxide, and Prussian blue in the device of modified Balasubramanian.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 28, modified Balasubramanian discloses all the claim limitations as set forth above, and further discloses building structure comprising at least one photovoltaic module according to Claim 15 (it is disclosed the photovoltaic module can be a rooftop tile; [0092]; see Figure 13A).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (US 2016/0218234) in view of Kubota (US 6,268,558) and in view of Fujita et al. (US 2011/0073901).
Regarding claim 27, modified Balasubramanian discloses all the claim limitations as set forth above, and discloses forming the front encapsulation layer as a film through various methods including screen printing ([0068]), but the reference does not expressly disclose extruding said front encapsulation layer as a film.
Fujita discloses an encapsulating polymeric film (0017]) made by a variety of methods including screen printing and extrusion ([0056]), where extrusion printing is a known alternative to screen printing.
As modified Balasubramanian is not limited to any specific examples of forming the encapsulation layer and as extrusion printing as a known alternative to screen printing was well known in the art before the effective filing date of the claimed invention, as evidenced by Fujita above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known method of forming the encapsulation layer, including a extrusion printing in the method of modified Balasubramanian.  Said combination would amount to nothing more than the use of a known method step for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 18-23, and 26-34 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721